[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Memorandum of Decision
The court finds that the first sentence of Article II A. of the trust, which is the center of the present controversy, does not give the trustee authority to distribute principal to Elizabeth Connolly. Rather, this sentence literally authorizes the trustee only to hold the principal, without distributing it, for the grantor's wife upon the death of the grantor. Article II A. of the trust stands in contrast to Article 1(a) of the trust, which expressly authorizes the trustee to pay both income and principal to the grantor during his lifetime.
Accordingly, this case is governed by Ahern v. Thomas, 248 Conn. 708,733 A.2d 756 (1999). Because the hearing officer committed an error of law in not following Ahern, the appeal is sustained. Pursuant to General Statutes § 4-183 (j), the case is remanded to the defendant for further proceedings, to take place without further delay, to determine whether all other conditions of eligibility for Medicaid benefits are met and, if so, the precise date of eligibility.
It is so ordered.
Carl J. Schuman Judge, Superior Court